     Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                               CRIMINAL ACTION
v.                                                                     NO. 14-022
PETER M. HOFFMAN                                                       SECTION F
                                   ORDER AND REASONS

      Before      the       Court       is       Peter     Hoffman’s       motion       for

reconsideration of this Court’s February 19, 2020 Order and Reasons

on Resentencing.            For the reasons that follow, the motion is

dismissed for lack of jurisdiction.

                                        Background

      This     Order    and    Reasons       assumes       familiarity      with    these

protracted      white-collar            criminal         proceedings.         Following

contentious pretrial proceedings, an 11-day jury trial, post-trial

proceedings, direct cross-appeals by all parties culminating in

the Fifth Circuit’s mandate, United States v. Hoffman, 901 F.3d

523 (5th Cir. 2018), and writ of certiorari denial by the U.S.

Supreme Court, Peter Hoffman stands convicted of 20 counts of wire

and mail fraud and a single count of conspiracy.                           Given that a

majority     panel     of    the    U.S.     Fifth       Circuit   Court    of     Appeals

determined that Peter Hoffman’s sentence of 60 months’ probation

--   the   maximum      period     of   probation        allowable   by     law    --   was

                                             1
     Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 2 of 9



substantively     unreasonable,    Peter   Hoffman     was   resentenced   on

February 19, 2020 to serve 20 months in the custody of the Bureau

of Prisons.      The Court issued a lengthy Order and Reasons on

Resentencing explaining the history of these proceedings bearing

on resentencing, the law of the case and mandate of the U.S. Fifth

Circuit Court of Appeals, and the reasons for imposing sentence.

See Order and Reasons dtd. 2/19/20.             A Judgment and Commitment

Order along with a Statement of Reasons for imposing sentence was

issued along with the Order and Reasons immediately following the

resentencing hearing.      Mr. Hoffman now seeks reconsideration and

clarification of the Court’s February 19, 2020 Order and Reasons

on Resentencing; and, in light of the COVID-19 pandemic, he also

asks the Court to modify his custodial sentence to a period of

home confinement.

                                     I.
                                     A.
       Once imposed, sentences are final and may not be modified.

See 18 U.S.C. § 3582(b). 1      Congress prescribes few exceptions to



1   18 U.S.C. § 3582(b) provides:
       (b) Effect of finality of judgment.--Notwithstanding the
       fact that a sentence to imprisonment can subsequently
       be—
            (1) modified      pursuant     to    the   provisions   of
       subsection (c);
                                     2
    Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 3 of 9



this finality rule.    See id. at § 3582(c).    Specifically, § 3582(c)

limits the authority of district courts to modify a term of

imprisonment to the following circumstances: (1) the district

court may reduce or modify a prison term upon motion of the

Director of the Bureau of Prisons (or upon the defendant’s motion

after exhausting administrative rights within the BOP or 30 days

after the warden receives a defendant’s request) if specified

conditions (extraordinary and compelling reasons or the defendant

is a certain age and has served a certain length of time in prison)

are met; (2) the district court may modify an imprisonment term if

expressly permitted by statute or by Rule 35 of the Federal Rules

of Criminal Procedure; 2 or (3) the district court may modify a term

of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission pursuant to 28 U.S.C. §

994(o)   after   considering    sentencing    factors    and   Sentencing




          (2) corrected pursuant to the provisions of rule 35
     of the Federal Rules of Criminal Procedure and section
     3742; or
          (3) appealed and modified, if outside the guideline
     range, pursuant to the provisions of section 3742;
     a judgment of conviction that includes such a sentence
     constitutes a final judgment for all other purposes.

2Rule 35 permits a sentence reduction as a result of a defendant’s
substantial assistance, “upon the government’s motion.” Fed. R.
Cr. P. 35(b).
                                3
   Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 4 of 9



Commission policy statements.          None of these circumstances are

present here.

                                      B.

     This Court has entered a judgment of conviction including

imposing a 20-month term of imprisonment for Peter Hoffman.            This

is “a final judgment and may not be modified by a district court

except in limited circumstances.”           See Dillon v. United States,

560 U.S. 817, 824 (2010).        “Outside [Congressional] provision of

authority, errors at sentencing may be corrected only on appeal.”

United States v. Murray, 700 F.3d 241, 243 (5th Cir. 2012).

     None of the limited exceptions to the finality rule are

triggered by the grounds advanced by Mr. Hoffman in his motion for

reconsideration or his supplemental papers.           His motion must be

dismissed on this basis alone.         Mr. Hoffman’s initial motion for

reconsideration was filed before the global COVID-19 pandemic

instigated declaration of a national emergency. He invoked Federal

Rules   of   Civil   Procedure   59   and   60,   advancing   a   litany   of

arguments: the Court erred in failing to give him credit for four

years of probation and should recommend to BOP that these years

count towards his eligibility for the elderly release program and

these years should also be credited towards the two years of

supervised release ordered to follow his term of imprisonment; the

                                      4
    Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 5 of 9



Court   failed   to   consider   his       argument   that   purported   Brady

violations establish that the U.S. Probation Office employed the

wrong state law in determining “intended loss” in the PSR; the

Court erred in denying his request for an evidentiary hearing

regarding subjective intent to cause loss; the Court erred in

finding that the law of the case doctrine controlled the intended

loss calculation; and the Court failed to state the basis for the

denial of each of the sentencing enhancements applied, rendering

it difficult to determine whether to appeal on this ground.              Each

of Mr. Hoffman’s perceived grounds for error were controlled by

the law of the case doctrine and addressed in the Court’s lengthy

Order and Reasons on Resentencing, which is incorporated here by

reference. See Order and Reasons dtd. 2/19/20. Absent a statutory

source authorizing modification of his sentence, Mr. Hoffman’s

motion must be dismissed. 3




3 Mr. Hoffman unpersuasively invokes Rules 59 or 60 of the Federal
Rules of Civil Procedure. See, e.g., United States v. Mungia, 776
Fed.Appx. 256 (5th Cir. 2019)(unpublished, per curiam, citing
United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994)(“To
the extent that [the defendant] challenges the district court’s
denial of his Rule 60(b) motion in the context of his criminal
proceedings, he is appealing from a ‘meaningless, unauthorized’
motion that the district court lacked jurisdiction to consider.”);
United   States   v.   Head,   747   Fed.Appx.   266   (5th   Cir.
2019)(unpublished, per curiam)(“Rule 60 does not apply in this
criminal case. See Fed. R. Civ. P. 1.”).
                                       5
    Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 6 of 9



                                    C.

     Since the COVID-19 pandemic has been declared a national

emergency   and   has    demonstrably    posed   a   unique    threat     to

institutional living environments, Mr. Hoffman has supplemented

his motion for reconsideration to urge the Court to modify his

custodial sentence from prison to one of home confinement.          Again,

he cites no source authorizing the district court to do so at this

time; he is not yet in custody. 4        For its part, the government


4  Mr. Hoffman’s circumstances come closest to the finality
exception in 18 U.S.C. § 3582(c)(1)(A).     As he concedes and as
made clear by the text of this subsection, however, Mr. Hoffman is
neither in custody nor has he (nor could he have) exhausted his
administrative remedies at this juncture. Section 3582(c)(1)(A)
provides:
     (c) Modification of an imposed term of imprisonment.--
     The court may not modify a term of imprisonment once it
     has been imposed except that--
     (1) in any case--
     (A) the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portions if
     the original term of imprisonment), after considering
                                 6
      Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 7 of 9



summarizes the various ways Congress, the Attorney General, and

the    BOP   have   targeted   the   COVID-19    pandemic,    including     by

prioritizing and expanding the availability of home confinement

for prisoners in custody.       None of these new measures or policies,

the government argues, grant this Court jurisdiction to change Mr.

Hoffman’s sentence.       The Court agrees.

       As it did when it granted Mr. Hoffman’s motion to delay his

self-surrender date, the Court takes note of Mr. Hoffman’s concerns

regarding residing in a custodial setting during this COVID-19

pandemic.     But these concerns do not empower the Court to modify

or reduce his term of imprisonment.          Congress has not authorized

district courts to alter a sentence of imprisonment except in


       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that--
       (i) extraordinary and compelling reasons warrant such a
       reduction; or
       (ii) the defendant is at least 70 years of age, has
       served at least 30 years in prison, pursuant to a
       sentence imposed under section 3559(c), for the offense
       or offenses for which the defendant is currently
       imprisoned, and a determination has been made by the
       Director of the Bureau of Prisons that the defendant is
       not a danger to the safety of any other person or the
       community, as provided in section 3142(g);
       and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]
                                      7
     Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 8 of 9



circumscribed circumstances not present here.                         To consider whether

Mr. Hoffman would or will be eligible for compassionate release

would be purely advisory at this juncture.                           Suffice to say, none

of the authorities or policies being implemented by the DOJ and

BOP during this pandemic serve to expand this Court’s jurisdiction

to   permit    it    to    alter     or   modify         Mr.    Hoffman’s     sentence    of

imprisonment at this time. The DOJ and BOP procedures and policies

Mr. Hoffman references in his papers are implemented by the BOP,

not the district court, once the defendant has reported to the BOP

to serve his custodial term.                 One certainty in these uncertain

times    is   that    the    Court     lacks       jurisdiction         to    consider   Mr.

Hoffman’s      present       request         for     home           confinement     or   for

compassionate release.

        Finally, Mr. Hoffman assails the bureaucracy express and

inherent in the BOP’s implementation of Congressional and DOJ

compassionate        release       policy.         Mr.    Hoffman       characterizes     as

“regrettable” and “expected” the government’s purported failure to

acknowledge     the       health    threats    posed           by   serving    a   custodial

sentence during the COVID-19 pandemic.                    Mr. Hoffman overlooks that

the government did not object to his request to delay his self-

surrender date; the Court granted his request without opposition

and without hesitation.            The government has allowed, “[i]f Hoffman

files another motion to delay his report date, circumstances
                             8
     Case 2:14-cr-00022-MLCF-DEK Document 945 Filed 05/14/20 Page 9 of 9



involving COVID-19 may warrant additional delay.”            A reasonable

observation in the face of the bureaucracy about which Mr. Hoffman

complains and which this Court lacks power to address at this time.

                                     ***

       On resentencing, the Court was restricted by the law of the

case doctrine, and, in particular, the majority panel’s mandate

that Mr. Hoffman be sentenced to a term of imprisonment. 5             Now,

considering     Mr.     Hoffman’s    motion    for   reconsideration       or

modification of that custodial sentence, the Court is without

jurisdiction.         Accordingly,    Mr.      Hoffman’s     motion        for

reconsideration is hereby DISMISSED for lack of jurisdiction,

without prejudice to him urging the relief he seeks when authorized

or in the context of an appeal.

                         New Orleans, Louisiana, May 13, 2020




                                           ________________________
                                              MARTIN L.C. FELDMAN
                                              U.S. DISTRICT JUDGE




5   This Court’s personal view of the mandate is of no consequence.
                                  9
